DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action corresponds to Applicant’s filing of May 23, 2022. 
Claims 1, 8, 15 and 20 have been amended.

Response to Arguments
Applicant's arguments filed May 23, 2022 with respect to claims 1-7 have been fully considered but they are not persuasive. Applicant argues that Halder does not disclose the autonomous machines having interfaces to receive user input. Examiner agrees with this; however, if the FMS is considered to be the first device, the claim reads on the limitations of claim 1. Period of non-connectivity with an autonomous machine occurs and the device can perform the predictions. 
Alternatively, Examiner also notes that Halder in view of Stinson render the claims obvious under 35 USC 103 when the autonomous machine is considered to be the first device. See 35 USC 103 rejections section for an alternative rejection, which is being provided to promote compact prosecution.
With respect to claims 8-20, Sharkey in view of Cronin (which was previously relied upon in the rejection of claims 12 and 19) is considered to properly support a basis for rejection under 35 USC 103. Please see the detailed mapping below, which shows how the combination is being mapped.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 19 recite the limitation "a medical treatment apparatus;" however, the respective independent claims have been amended to introduce “a medical treatment apparatus.” Therefore, it is unclear whether claims 12 and 19 refer to the same “medical treatment apparatus” as recited in the corresponding independent claims or if they refer to a different “medical treatment apparatus.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halder et al. (U.S. Publication No. 2020/0150687 A1, hereinafter referred to as “Halder”).
Regarding claim 1, Halder discloses a method comprising: (method)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0004] and [0031]) 
providing, by a first computing device, a user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; (user interface is provided that includes a plurality of user interface elements that are associated with at least one task)(e.g., paragraphs [0043] and [0059])
determining, based on at least one user input received at the first computing device via at least one user interface element of the plurality of user interface elements during a period of non-connectivity for the first computing device, a completion value for at least one task of the plurality of tasks; and (completion value for at least one task is determined based on the user input – system can perform simulations to predict estimated time or completion status – intermittent connectivity – non-connectivity between FMS and AMs )(e.g., figure 11 and paragraphs [0032], [0038] and [0145]-[0147])
sending, to a second computing device during a period of connectivity, an update message indicative of the determined completion value for the at least one task. (update message indicative of the determined completion value is sent to a second device during connectivity – information is shared with other AMs or FMS when FMS and AMs are connected)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0078], [0080] and [0088]). 

Regarding claim 2, Halder discloses the method of claim 1. Halder further discloses wherein the first computing device is a mobile device, and (computing device is a mobile device)(e.g., paragraphs [0154] and [0203]) wherein the period of non-connectivity comprises a period of time during which the mobile device is not associated with a wireless network. (a period of time where mobile device is not associated with wireless network)(e.g., paragraphs [0032], [0038], [0040] and [0074]).

Regarding claim 3, Halder discloses the method of claim 1. Halder further discloses wherein the second computing device is a server, and (FMS is a server)(e.g., figure 2 and paragraphs [0031] and [0034]) wherein the period of connectivity comprises a period of time during which the first computing device is in communication with the server via at least one wireless network. (first computing device is in communication with the server via wireless network)(e.g., paragraphs [0032], [0046] and [0051]).

Regarding claim 5, Halder discloses the method of claim 1. Halder further discloses further comprising: providing, by the first computing device, an updated user interface comprising the plurality of user interface elements, wherein the at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (update message indicative of the determined completion value is sent to a second device during connectivity – information is shared with other AMs or FMS)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0008], [0048], [0078], [0080] and [0088]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Halder in view of Stinson (U.S. Publication No. 2016/0275746 A1, hereinafter referred to as “Stinson”).
Regarding claim 1, Halder discloses a method comprising: (method)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0004] and [0031]) 
providing, by a first computing device, a user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; (user interface is not provided in the AMs and only appears to be disclosed for the FMS)(e.g., see Applicant’s Arguments of May 23, 2022)
determining, based on at least one user input received at the first computing device via at least one user interface element of the plurality of user interface elements during a period of non-connectivity for the first computing device, a completion value for at least one task of the plurality of tasks; and (completion value for at least one task is determined based on the user input – system can perform simulations to predict estimated time or completion status – intermittent connectivity – non-connectivity between FMS and AMs)(e.g., figure 11 and paragraphs [0032], [0038] and [0145]-[0147])
sending, to a second computing device during a period of connectivity, an update message indicative of the determined completion value for the at least one task. (update message indicative of the determined completion value is sent to a second device during connectivity – information is shared with other AMs or FMS when FMS and AMs are connected)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0078], [0080] and [0088]). 
On the other hand, Stinson, which also relates to autonomous machines (e.g., paragraph [0034]), does disclose providing, by a first computing device, a user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; (autonomous control system includes a first user device that is disposed in the machine and a second user device that is disposed remotely in the machine)(e.g., e.g., paragraphs [0034] and [0083])
Stinson discloses determining, based on at least one user input received at the first computing device via at least one user interface element (user can enter instructions at either of the user interfaces (local or remote))(e.g., paragraphs [0034] and [0083]).
Halder relates to performing tasks using autonomous machines. E.g., title. In Halder, tasks are tracked and completion values are determined as machines are both connected and offline. However, Halder does not appear to specifically disclose that the autonomous machines include an interface that can receive user input that includes the plurality of tasks. On the other hand, Stinson, which also relates to autonomous machines (e.g., paragraph [0034]) does disclose that it is known to include user interfaces both on the machine and remote. This provides enhanced capabilities of allowing users to both enter input both remotely and locally to control functionality of the machine. Therefore, it would have been obvious to incorporate the display being at both the machine and at a separate unit to allow users enhanced ways to request tasks to be performed.
Regarding claims 2, 3 and 5, the mapping provided in the 35 USC 102 rejections is considered to properly support a basis for rejection in view of Stinson

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halder in view of (in the alternative in view of Stinson) and in further view of Cronin (U.S. Publication No. 2018/0000346 A1, hereinafter referred to as “Cronin”).
Regarding claim 4, Halder (and in the alternative in view of Stinson) discloses the method of claim 1. Halder further discloses wherein the second computing device is a server, and (FMS is a server)(e.g., figure 2 and paragraphs [0031] and [0034])
However, Halder (and in the alternative Halder or Stinson) does not appear to specifically disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message sent by the first computing device.
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message sent by the first computing device. (database associated with a medical treatment device is updated on the update message sent by the first computing device)(e.g., paragraphs [0071], [0079], [0092], [0094] and [0099]).
Halder relates to performing tasks using autonomous machines. E.g., title. In Halder, tasks are tracked and completion values are determined as machines are both connected and offline. However, Halder does not appear to specifically disclose the server to update a database associated with a medical treatment apparatus based on the update message being sent by the first computing device. On the other hand, Cronin provides that it is known to synchronize medical data between devices. This provides an enhanced manner to ensure patient data is up to date for medical professionals to provide the best care to patients. Therefore, it would have been obvious to extend the techniques of Halder (or in the alternative the combination of Halder and Stinson) to the field of Cronin to allow the task management techniques to provide an effective manner to update medical information to enhance capabilities at medical facilities.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Halder (and in the alternative, in view of Stinson) in view of Sharkey (U.S. Patent No. 9,170,822 B1, hereinafter referred to as “Sharkey”).
Regarding claim 6, Halder discloses the method of claim 1. However, Halder (and in the alternative Halder or Stinson) does not appear to specifically disclose further comprising: receiving, at the first computing device, a command associated with a plurality of communication modules; and causing, based on the command, the plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received.
On the other hand, Sharkey, which relates to a smart limited functionality mode manager (title), does disclose further comprising: receiving, at the first computing device, a command associated with a plurality of communication modules; and (command to go into airplane mode is received)(e.g., col 1 lines 18-23 and col 4 lines 63-67) causing, based on the command, the plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received. (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16).
Halder relates to performing tasks using autonomous machines. E.g., title. In Halder, tasks are tracked and completion values are determined as machines are both connected and offline. However, Halder does not appear to specifically disclose causing communications to be inactive after a command is received. On the other hand, Sharkey, which also relates to task management and devices being connected and disconnected from the network (abstract and col 8 lines 26-37), discloses receiving a command and causing modules to become inactive. This provides an effective manner to convey information to the user that updates cannot be made and allows the user to know of the device’s connection state. Therefore, it would have been obvious to incorporate the causing controls to go inactive as disclosed in Sharkey to Halder (or in the alternative the Halder-Stinson combination), because both relate to task management, and it would provide the enhanced benefit of users knowing when the devices are connected or disconnected from the network.

Regarding claim 7, Halder discloses the method of claim 1. However, Halder (and in the alternative Halder or Stinson) does not appear to specifically disclose further comprising: receiving, at the first computing device, a command to launch an application associated with the user interface; and causing, based on the command, a plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received.
On the other hand, Sharkey, which relates to a smart limited functionality mode manager (title), does disclose further comprising: receiving, at the first computing device, a command to launch an application associated with the user interface; and (user requests to launch an application – user selects the control 110  - smart limited functionality mode manager is opened)e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41)
causing, based on the command, a plurality of communication modules to become inactive, (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16) wherein the at least one user input is received at the user interface after the command is received. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).
It would have been obvious to combine Halder (in the alternative Halder and Stinson) and Sharkey for the same reasons as stated in claim 6, above.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey in view of Cronin.
Regarding claim 8, Sharkey discloses a method comprising: (method)(e.g., abstract and col 8 lines 37-41) 
providing, by a first computing device, a first user interface comprising a plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements does not accept user input; (a first user interface is provided that includes a plurality of interface elements – at least one element does not accept user input – limited functionality mode)(e.g., figures 1-3 and col 3 lines 18-21 and 25-37) 
causing, based on a command received at the first computing device, a plurality of communication modules to become inactive; (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16)
providing, based on the plurality of communication modules being inactive, a second user interface comprising the plurality of user interface elements, wherein the at least one user interface element accepts user input, and wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks to be completed at a medical treatment apparatus; and (based on the plurality of communication modules becoming inactive, a second user interface is provided that includes options for a user to see tasks and information required to complete tasks – smart limited functionality mode manager)(e.g., figures 1-3 and col 5 lines 4-21)
determining, based on at least one user input received at the second user interface, a completion value for at least one task of the plurality of tasks, wherein the at least one user input is indicative of a completion of the at least one task at the medical treatment apparatus. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).
However, Sharkey does not appear to specifically disclose that a plurality of tasks are to be completed at a medical treatment apparatus; and wherein the at least one user input is indicative of a completion of the at least one task of the plurality of tasks. 
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose a plurality of tasks are to be completed at a medical treatment apparatus; (plurality of tasks are to be completed at a medical treatment apparatus)(e.g., abstract, figures 3-4 and paragraphs [0012], [0079] and [0092]) wherein the at least one user input is indicative of a completion of the at least one task of the plurality of tasks. (user input is indicative of a completion of that at least one task)(e.g., paragraphs [0091], [0127] and [0133]).
Sharkey relates to a smart limited functionality mode manager. E.g., title. In Sharkey, tasks are tracked and completion values are determined for performing updates. However, Sharkey does not appear to specifically disclose the server to update a database associated with a medical treatment apparatus based on the update message being sent by the first computing device. On the other hand, Cronin provides that it is known to synchronize medical data between devices. This provides an enhanced manner to ensure patient data is up to date for medical professionals to provide the best care to patients. Therefore, it would have been obvious to extend the techniques of Halder to the field of Cronin to allow the task management techniques to provide an effective manner to update medical information to enhance capabilities at medical facilities.

Regarding claim 9, Sharkey in view of Cronin discloses the method of claim 8. Sharkey further discloses further comprising: generating, based on the plurality of communication modules being inactive, an update message indicative of the determined completion value for the at least one task. (message is updated that shows status to the user – pause occurs and information is shown when user disables transmission functionality. 37% is conveyed to resume transmission.)(e.g., figures 1-3 and col 8 lines 22-25 and 33-41).

Regarding claim 10, Sharkey in view of Cronin discloses the method of claim 9. Sharkey further discloses further comprising: sending, to a second computing device during a period of connectivity, the update message. (download of the remaining song may resume once the transmission functionality of the mobile device has been reactivated)(e.g., col 8 lines 37-41).

Regarding claim 11, Sharkey in view of Cronin discloses the method of claim 10. Sharkey further discloses wherein the period of connectivity comprises a period of time during which the plurality of communication modules are active. (a period of connectivity includes a period of time during which the modules are active)(e.g., figures 1-3 and col 3 lines 34-37 and col 10 lines 9-10). 

Regarding claim 12, Sharkey in view of Cronin discloses the method of claim 10. Sharkey further discloses wherein the second computing device is a server, and (second device is a server)(e.g., figure 1 and col 4 lines 47-50) 
Cronin discloses wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message. (database associated with a medical treatment device is updated on the update message sent by the first computing device)(e.g., paragraphs [0071], [0079], [0092], [0094] and [0099])

Regarding claim 13, Sharkey in view of Cronin discloses the method of claim 8. Sharkey further discloses further comprising: providing, by the first computing device, a third user interface comprising the plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (interface shows or indicates the amount of data that remains to be transferred to or from the server.)(e.g., figures 1-3 and col 6 lines 40-50). 

Regarding claim 14, Sharkey in view of Cronin discloses the method of claim 8. Sharkey further discloses wherein the command comprises one or more of a user input received at the second user interface or a request to launch an application associated with the user interface. (command includes a user input received at the second user interface. User also selects control 110 to start smart limited functionality mode manager.)(e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41).

Regarding claim 15, Sharkey discloses a method comprising: (method)(e.g., abstract and col 8 lines 37-41) 
receiving, at a first computing device, a request to launch an application associated with a user interface; (user requests to launch an application – user selects the control 110  - smart limited functionality mode manager is opened)e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41).
causing, based on the request, a plurality of communication modules to become inactive; (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16)
providing, based on the plurality of communication modules being inactive, the user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks to be completed at a medical treatment apparatus; and (based on the plurality of communication modules becoming inactive, a second user interface is provided that includes options for a user to see tasks and information required to complete tasks – smart limited functionality mode manager)(e.g., figures 1-3 and col 5 lines 4-21)
determining, based on at least one user input received at the user interface, a completion value for at least one task of the plurality of tasks, wherein the at least one user input is indicative of a completion of the at least one task at the medical treatment apparatus. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).
However, Sharkey does not appear to specifically disclose that a plurality of tasks are to be completed at a medical treatment apparatus; and wherein the at least one user input is indicative of a completion of the at least one task at the medical treatment apparatus.
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose a plurality of tasks are to be completed at a medical treatment apparatus; (plurality of tasks are to be completed at a medical treatment apparatus)(e.g., abstract, figures 3-4 and paragraphs [0012], [0079] and [0092]) wherein the at least one user input is indicative of a completion of the at least one task at the medical treatment apparatus. (user input is indicative of a completion of that at least one task at the medical treatment apparatus)(e.g., paragraphs [0091], [0127] and [0133]).

Regarding claim 16, Sharkey in view of Cronin discloses the method of claim 15. Sharkey further discloses further comprising: generating, based on the plurality of communication modules being inactive, an update message indicative of the updated completion value for the at least one task. (message is updated that shows status to the user – pause occurs and information is shown when user disables transmission functionality. 37% is conveyed to resume transmission.)(e.g., figures 1-3 and col 8 lines 22-25 and 33-41).

Regarding claim 17, Sharkey in view of Cronin discloses the method of claim 16. Sharkey further discloses further comprising: sending, to a second computing device during a period of connectivity, the update message. (download of the remaining song may resume once the transmission functionality of the mobile device has been reactivated)(e.g., col 8 lines 37-41).
Regarding claim 18, Sharkey in view of Cronin discloses the method of claim 17. Sharkey further discloses wherein the period of connectivity comprises a period of time during which the plurality of communication modules are active. (a period of connectivity includes a period of time during which the modules are active)(e.g., figures 1-3 and col 3 lines 34-37 and col 10 lines 9-10).

Regarding claim 19, Sharkey in view of Cronin discloses the method of claim 17. Sharkey further discloses wherein the second computing device is a server, and (second device is a server)(e.g., figure 1 and col 4 lines 47-50) 
Cronin further discloses wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message. (database associated with a medical treatment device is updated on the update message sent by the first computing device)(e.g., paragraphs [0071], [0079], [0092], [0094] and [0099])

Regarding claim 20, Sharkey in view of Cronin discloses the method of claim 15. Sharkey further discloses further comprising: providing, by the first computing device, a second user interface comprising the plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (interface shows or indicates the amount of data that remains to be transferred to or from the server.)(e.g., figures 1-3 and col 6 lines 40-50).



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165